Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for reconsideration/other – continued from PTO 303
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Applicant argued that: Applicant does not dispute that Raju generally teaches optimizing the time interval for a scheduled synchronization between entities. See Raju at Abstract. But Raju's dynamic method, even as explained by the above quote from the Office Action, directly teaches away from the Application No. 16/532,528Docket No. E962claim language. This is because the claim recites "reducing respective durations of the different time intervals . .. at a predetermined rate from a maximum duration to a minimum duration." (Emphasis added). Raju inherently teaches away from a predetermined rate because it teaches the complete opposite: a dynamic rate that constantly changes in order to optimize. Raju does not use a predetermined rate in any manner for scheduling synchronizations. Rather, the reference teaching "dynamically comput[ing] the sync interval based on parameters such as data traffic, batter status, network type, and roaming status." See Raju at ¶ [0011]. 
The Office Action focuses on Raju's use of variables such as Ap, which represents the amount by which the sync interval is modified, and Pmin and Pmax, which are the lower and upper limits for the sync interval times. See id. at ¶¶ [0048], [0049]. The Office Action then notes that in some examples, Raju's dynamic system results in reducing sync times by Ap. See Office Action at 5. Critically, that reduction in sync time is not performed at a predetermined rate. In fact, sometimes Raju increases the sync times based on the variables at play. See, e.g., Raju at ¶ [0050] ("if the current data traffic is less than the previous data traffic ... step 409 is repeated to increase the scheduled sync interval by an amount of Ap ....). 
 
Examiners’ response to applicant’s argument:
The examiners respectfully disagree. Raju discloses that the reduction is being performed at a predetermined rate. In Parag. [0036-0037], Raju discloses that the method includes sub-divisions which compute parameter specific sync interval times. These parameter specific sync interval times are then adjusted accordingly based on weighting factors in order to compute a final next sync interval time. Further, the method uses predetermined or preset minimum time (t.sub.min) and maximum time (t.sub.max) threshold values for computing the next sync intervals. In Parag. [0050] and Fig. 4, Raju discloses that if the method 400 determines (403) that the current data traffic is more than the last transaction, then the method reduces, in step 404, the scheduled sync interval by an amount of .DELTA.p (i.e., predetermined rate) from P.sub.(x, prev). Further, the method 400 checks, in step 405, whether the reduced time interval P.sub.(x, new) is less than the P.sub.min, which is the lower threshold limit for the sync interval time. If not, step 405 is repeated to reduce the scheduled sync interval by an amount of .DELTA.p until P.sub.(x, new) is less than the threshold value of the sync interval time, then the method 400 sets the P.sub.(x, new) to the P.sub.min in step 406. Raju clearly teaches that the scheduled time interval is being continuously reduced by a fixed amount of DELTA.p until p.sub.min is reached). Parag. [0049] discloses that .DELTA.p represents the amount by which the sync interval is modified (i.e. reduced) successfully.
In addition, the applicant argued that sometimes Raju increases the sync times based on the variables at play. The examiners respond that the art of Raju discloses that a determination is made to whether the current data traffic is greater than or equal to the previous data traffic for the last successful transaction that has been recorded (Fig. 4 (403)). If the method 400 identifies if the current data traffic is less than the previous data traffic for the last successful transaction that has been recorded. If so, then the method increases the scheduled sync interval in step 408 by adding an amount of .DELTA.p to P.sub.(x, prev), and the increasing is being continuous until the scheduled sync interval reaches the maximum. On the other hand, if the method 400 determines that the current data traffic is more than the last transaction, then the method reduces, in step 404, the scheduled sync interval by an amount of .DELTA.p from P.sub.(x, prev) continuously until the scheduled sync interval in minimum. The increasing in (408) is different than the reducing in (404); the method performs the increasing OR the reducing based on the determination condition. The art of Raju is being relied upon because it teaches that the scheduled sync interval is being reduced respectively by a predetermined rate (.DELTA.p) until the scheduled sync interval becomes minimum. (Parag. [0050] and Fig. 4)


Examiners have addressed applicant’s argument and the rejection is maintained.

/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442